Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered August 28, 2000, convicting him of attempted burglary in the second degree, upon, his plea of guilty, and sentencing him as a persistent violent felony offender to an indeterminate term of imprisonment of 12 years to life.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was properly adjudicated a persistent violent felony offender since he was previously sentenced on separate occasions for two predicate violent felonies (see Penal Law § 70.08 [1] [a]; People v Khatib, 166 AD2d 668, 669 [1990]; People v Mack, 301 AD2d 863, 865 [2003]; People v Hunt, 243 AD2d 854, 855 [1997]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ, concur.